Citation Nr: 1331438	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  12-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to herbicides.  



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968 to include service in the Republic of Vietnam from August 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO that denied service connection for chloracne.  

The Board has broadened the Veteran's claim for chloracne to include any skin disorder as is stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Virtual VA paperless claims file has been reviewed.  As will be discussed below, the file does contain additional VA treatment records that have not been considered by the RO.  

In an August 2012 rating decision, the RO granted service connection and assigned a 30 percent rating for posttraumatic stress disorder, effective on September 14, 2009.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he currently has chloracne as a result of exposure to herbicides during active service in the Republic of Vietnam.  

The Veteran's military occupational specialty (MOS) listed on his DD Form 214 was that of a heavy vehicle driver specialist.  His military personnel records confirmed that his service in the Republic of Vietnam between August 1966 to August 1967.  The Board therefore concedes exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Particular diseases are deemed associated with herbicide exposure, such as chloracne or other acneform disease consistent with chloracne, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. § 3.307(a)(6)(iii) are met, and if the chloracne has become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

The Veteran's service treatment records show no diagnosis of chloracne; however, the records do show a history and treatment for skin disorders in service.  In January 1967, it was noted that the Veteran had a rash in his groin area, subsequently diagnosed as tinea cruris.  Also, at separation in February1968, the Veteran reported that he had a history of boils.  

The Veteran was afforded a VA examination in July 2012.  During the examination, the Veteran indicated that he had had multiple episodes of boils on his face, trunk and under his arms prior to service, and the examiner noted that the Veteran had an episode of tinea cruris while in service.  

The Veteran reported that, after service, he had outbreaks of rashes under his arms and on various parts of his body.  Upon examination, the examiner noted the Veteran had folliculitis that was present as pustular eruptions surrounding hair follicles on his trunk and lower extremities and covered from 5 to 20 percent of his total body surface.  

The examiner opined that the Veteran's past skin disorders did not appear to be persistent over time.  He further opined that the Veteran's current mild folliculitis was not consistent with his history of boils and his skin disorders were not consistent with a diagnosis of chloracne.  

The Veteran's post-service VA treatment records indicate that the Veteran complained of having a fungal rash on his groin in March 2013, after the July 2012 VA examination and adjudication of the claim in the August 2012 Statement of the Case.  

As an initial matter, this evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  See 38 C.F.R. § 1304 (2012).  Without a written waiver of initial RO consideration of the additional records, the case must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

An additional examination is also necessary to determine the nature and etiology of any skin disorder currently present, including the fungal rash on the Veteran's groin noted in the March 2013 VA treatment record.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records as the claims file currently indicates that the Veteran receives ongoing treatment from VA facilities.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so that he can identify any healthcare provider who treated or evaluated him for a skin disorder since.  After securing any necessary authorization from him, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable to a skin disorder.  

2.  After completion of the foregoing, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed skin disorder, to include any chloracne.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any and all current skin disorders, to include chloracne or any other acneform disease consistent with chloracne.  

If the examiner makes a diagnosis of chloracne or any other acneform diseases consistent with chloracne, the examiner should state whether it is at least as likely as not that the current skin disability had its clinical onset during service or was manifested within one year after the Veteran's exposure to herbicides (i.e. August 1968).  

For each diagnosis identified, to include chloracne if the examiner finds chloracne did not manifest by August 1968, the examiner also should opine as to whether it is at least as likely as not that any current skin disability is due to an event or incident, including tinea cruris identified in January 1967, of the Veteran's active service.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


